Title: To James Madison from Peter S. Du Ponceau, [23 October] 1805
From: Du Ponceau, Peter S.
To: Madison, James


          
            Wednesday, [23 October 1805]
          
          Mr Du Ponceau presents his respects to Mr. Madison, & is very happy that any of the Books that he is possessed of can be useful to him, & by his means to our Country, whose interests he has to Support. Mr. Madison is welcome to make such use of them & as long as he pleases. Mr D. thinks it may be acceptable to add to the other Books Ompteda’s Litterature of the Law of Nations or Catalogue of Writers on that Subject. As Mr Wagner understands German he may point out some useful Books to Mr. Madison.
          Mr. D. takes the liberty to enclose an attempt at a more correct Translation of the passage in the 9th. Chapter of Bynkershoek in which he has tried to reconcile the idiom & the sense.
          He wishes to Mr. Madison a Safe & pleasant Journey, & begs leave to present to Mrs Madison his respects & wishes for her Speedy recovery.
        